Exhibit 10.2

 

THIRD AMENDMENT

To

OPTION AGREEMENT

DATED JANUARY 13, 2009

BETWEEN CEPHALON, INC.

AND

CEPTION THERAPEUTICS, INC.

 

This Third Amendment (hereinafter, “THIRD AMENDMENT”) is made effective as of
January 26, 2010 (the “AMENDMENT EFFECTIVE DATE”) by and between Ception
Therapeutics, Inc. (hereinafter referred to as “Ception”), a corporation
incorporated in the state of Delaware, located at 101 Lindenwood Drive,
Suite 400, Malvern, Pennsylvania 19355, and Cephalon, Inc. (hereinafter referred
to as “Cephalon”), a corporation incorporated in the state of Delaware, located
at 41 Moores Road, P.O. Box 4011, Frazer, Pennsylvania 19355.

 

RECITALS

 

Ception and Cephalon are parties to an Option Agreement dated January 13, 2009,
as amended (hereinafter “AGREEMENT”), which sets forth the terms and conditions
under which Ception has agreed to grant to Cephalon, for a period of time as set
forth in such AGREEMENT, an exclusive option to acquire Ception pursuant to a
merger.  The parties desire to amend the AGREEMENT as more fully described in
this THIRD AMENDMENT.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereby agree as follows:

 

1.               Unless otherwise defined in this THIRD AMENDMENT, all
capitalized and/or italicized and/or bolded terms shall have the same meaning as
set forth in the AGREEMENT.

 

2.               The definition of “Option Termination Date” in Section 1.1 of
the AGREEMENT is hereby deleted in its entirety and replaced with the following
new definition:

 

“Option Termination Date” means the date that is (a) 15 business days after the
later of (i) the receipt by Optionee of the final study report for the
Res-5-0002 EE Study or (ii) the receipt by Optionee of the top-line data from
the Res-5-0010 Asthma Study (which data shall be delivered to Optionee in a form
substantially similar to the form in which the top-line data from the Res-5-0002
EE Study were delivered by the Company to Optionee in November 2009) or (b) such
earlier date on which Optionee terminates this Agreement pursuant to
Section 7.1(b).

 

3.               Section 5.4(c) of the AGREEMENT is hereby deleted in its
entirety and replaced with the following paragraph:

 

The Company shall, and shall cause the Subsidiaries to:  (i) conduct each of the
Res-5-0002 EE Study and the Res 5-0010 Asthma Study in compliance in all
material respects with all applicable Requirements of Laws and in accordance
with the Operating Plan; (ii) use the

 

--------------------------------------------------------------------------------


 

proceeds of Loans (as defined in the Credit Agreement) only for funding expenses
identified in, or which are otherwise consistent with, the Operating Plan or
related to the modification of the Res-5-0002 EE Study and/or the Res-5-0004
Open Label EE Study; (iii) keep its and their existing policies of insurance, or
comparable insurance, in full force and effect; (iv) to the extent the Company
or a Subsidiary is obligated or has the right to do so (and is exercising such
prosecution rights) pursuant to any agreement relating to Company IP, diligently
prosecute, or enforce its rights to cause another party to such agreement
relating to Company IP to diligently prosecute claims in the pending patent
applications within Company IP claiming existing products and products currently
under development; and (v) keep in force all registered Marks by paying any
maintenance fees or taxes or responding to any actions.  The Company shall
deliver (1) the final study report relating to the Res-5-0002 EE Study within
three (3) business days after such report becomes final and (2) the top-line
data from the Res-5-0010 Asthma Study by the earlier of (A) seven (7) business
days after such top-line data has been received by the Company from its
third-party contractor and (B) one (1) business day after such top-line data has
been approved for release to Optionee by the Company’s Board of Directors.

 

4.               Ception represents and warrants to Cephalon that no approval of
the stockholders of Ception is required under the Certificate of Incorporation,
the DGCL or the Stockholders’ Agreement with respect to this THIRD AMENDMENT.

 

5.               Cephalon expressly reserves its rights with respect to the
AGREEMENT and hereby preserves, with respect thereto, any and all claims for
indemnification, or other causes of action, relating to costs, damages,
expenses, losses, liabilities or deficiencies that occurred (or were incurred)
on or prior to the AMENDMENT EFFECTIVE DATE; provided that Cephalon shall not be
entitled to assert any claims for indemnification, or other causes of action,
relating to costs, damages, expenses, losses, liabilities or deficiencies based
solely on the results (i.e. outcome, success, failure or, to the extent caused
by events occurring outside the control of Ception, development progress) of the
Res-5-0002 EE Study, the Res-5-0004 Open-Label EE Study and/or the Res-5-0010
Asthma Study; provided further that, subject to the foregoing proviso, nothing
herein shall be deemed to affect, restrict or limit Cephalon’s rights, and
Ception’s obligations, pursuant to Section 6.1 of the AGREEMENT.

 

6.               Except as provided above, all other terms and conditions of the
AGREEMENT shall remain in full force and effect.  From and after the AMENDMENT
EFFECTIVE DATE, each reference in the Agreement to “this Agreement,” “herein,”
“hereof,” “hereunder” or words of similar import, or to any provision of the
AGREEMENT, shall be deemed to refer to the AGREEMENT or such provision as
amended by the First Amendment effective as of August 4, 2009, the Second
Amendment effective as of September 11, 2009 and/or this THIRD AMENDMENT unless
the context otherwise requires, and references in the AGREEMENT to the “date
hereof” or the “date of this Agreement” shall be deemed to refer to January 13,
2009.

 

* * * * * * *

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this THIRD AMENDMENT by proper
persons thereunto duly authorized.

 

CEPTION THERAPEUTICS, INC.

CEPHALON, INC.

 

 

Signature:

/s/ Stephen A. Tullman

 

Signature:

/s/ J. Kevin Buchi

Stephen A. Tullman

J. Kevin Buchi

President and Chief Executive Officer

Executive Vice President & CFO

 

3

--------------------------------------------------------------------------------